DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application No. 16/749,753, filed on January 22, 2020, which is a continuation of US Application No. 15/858,992, filed on December 29, 2017, which claims a Provisional Application No. 62/577,548, filed on October 26, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 8 and 15 recites the limitation " identifying a user profile that corresponds with the set of facial landmarks " in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 10-15, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7-8, 11-15 and 17 of U.S. Patent No. 11,120,597 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-8, 10-15, 18-20 are anticipated by claims 1, 3, 5, 7-8, 11-15 and 17 of U.S. Patent No. 11,120,597 B2. As shown below, claims 1, 3-8, 10-15, 18-20 are broader recitations of claims 1, 3, 5, 7-8, 11-15 and 17 of U.S. Patent No. 11,120,597 B2.

Instant Application 

1. A method comprising: accessing a data stream that comprises audio data and video data at a client device; identifying a user profile that corresponds with the set of facial landmarks from the video data of the data stream, the user profile comprising user profile data; generating a facial model based on the user profile data; causing display of a presentation of the facial model; animating the presentation of the facial model based on the audio data; detecting a loss in the audio data of the data stream; accessing a first frame of the video data in response to the loss in the data stream; and causing display of the presentation of the facial model based on at least the first frame.


3. The method of claim 1, wherein the facial model includes a three-dimensional (3D) facial model.

4. The method of claim 1, wherein the client device is a first client device, and the causing display of the facial model includes: causing display of the facial model at a second client device (part of claim 3).

5. The method of claim 1, wherein the user profile data includes a selection of a user avatar, and wherein the generating the facial model includes: generating a facial model based on the selection of the user avatar (part of claim 1).

6. The method of claim 1, wherein the animating the presentation of the facial model based on the audio data includes: determining a phone sequence based on the audio data (part of claim 1).

7. The method of claim 1, wherein the causing display of the presentation of the facial model includes: causing display of an ephemeral message that includes the presentation of the facial model (part of claim 5).


8. A system comprising: a memory; and at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations comprising: accessing a data stream that comprises audio data and video data at a client device; identifying a user profile that corresponds with the set of facial landmarks from the video data of the data stream, the user profile comprising user profile data; generating a facial model based on the user profile data; causing display of a presentation of the facial model; animating the presentation of the facial model based on the audio data; detecting a loss in the audio data of the data stream; accessing a first frame of the video data in response to the loss in the data stream; and causing display of the presentation of the facial model based on at least the first frame.

10. The system of claim 8, wherein the facial model includes a three-dimensional (3D) facial model.

11. The system of claim 8, wherein the client device is a first client device, and the causing display of the facial model includes: causing display of the facial model at a second client device (part of claim 12).

12. The system of claim 8, wherein the user profile data includes a selection of a user avatar, and wherein the generating the facial model includes: generating a facial model based on the selection of the user avatar. (part of claim 8)

13. The system of claim 8, wherein the animating the presentation of the facial model based on the audio data includes: determining a phone sequence based on the audio data (part of claim 8).

14. The system of claim 8, wherein the causing display of the presentation of the facial model includes: causing display of an ephemeral message that includes the presentation of the facial model (part of claim 12).

15. A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: accessing a data stream that comprises audio data and video data at a client device; identifying a user profile that corresponds with the set of facial landmarks from the video data of the data stream, the user profile comprising user profile data; generating a facial model based on the user profile data; causing display of a presentation of the facial model; animating the presentation of the facial model based on the audio data; detecting a loss in the audio data of the data stream; accessing a first frame of the video data in response to the loss in the data stream; and causing display of the presentation of the facial model based on at least the first frame.


18. The non-transitory machine-readable storage medium of claim 15, wherein the client device is a first client device, and the causing display of the facial model includes: causing display of the facial model at a second client device (part of claim 17).

19. The non-transitory machine-readable storage medium of claim 15, wherein the user profile data includes a selection of a user avatar, and wherein the generating the facial model includes: generating a facial model based on the selection of the user avatar (part of claim 15).

20. The non-transitory machine-readable storage medium of claim 15, wherein the animating the presentation of the facial model based on the audio data includes: determining a phone sequence based on the audio data (part of claim 15).



Patent No. 11,120,597

1. A method comprising: accessing a data stream that comprises audio data and video data at a client device, the audio data comprising a speech signal, and the video data comprising a set of facial landmarks; determining a phone sequence of the audio data based on the speech signal; identifying a user profile that corresponds with the set of facial landmarks from the video data of the data stream, the user profile comprising user profile data that includes a selection of a user avatar; generating a facial model based on the selection of the user avatar; causing display of a presentation of the facial model; animating the presentation of the facial model based on the phone sequence; detecting a loss in the audio data; accessing the video data in response to the loss in the audio data; and animating the presentation of the facial model based on at least a portion of the video data.

3. The method of claim 1, wherein the client device is a first client device, and the causing display of the composite facial model includes: causing display of a presentation of the facial model at the second client device.


5. The method of claim 1, wherein the client device is a first client device, and the causing display of the presentation of the facial model includes: generating a message that includes the presentation of the facial model, the message including an identifier associated with a second client device; and causing display of the message that includes the presentation of the facial model at the second client device, the message including an ephemeral message.


7. The method of claim 1, wherein the presentation of the facial model comprises a three-dimensional facial model.

8. A system comprising: a memory; and at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations comprising: accessing a data stream that comprises audio data and video data at a client device, the audio data comprising a speech signal, and the video data comprising a set of facial landmarks; determining a phone sequence of the audio data based on the speech signal; identifying a user profile that corresponds with the set of facial landmarks from the video data of the data stream, the user profile comprising user profile data that includes a selection of a user avatar; generating a facial model based on the selection of the user avatar; causing display of a presentation of the facial model; animating the presentation of the facial model based on the phone sequence; detecting a loss in the audio data; accessing the video data in response to the loss in the audio data; and animating the presentation of the facial model based on at least a portion of the video data.

11. The system of claim 8, wherein the animating the presentation of the facial model based on the portion of the video data includes: parsing the video data to identify a first frame from among the set of video frames in response to the detecting the loss in the audio data; determining locations of a set of facial landmarks within the first frame of the video data; and causing display of the presentation of the facial model based on the locations of the set of facial landmarks.

12. The system of claim 8, wherein the client device is a first client device, and the causing display of the presentation of the facial model includes: generating a message that includes the presentation of the facial model, the message including an identifier associated with a second client device; and causing display of the message that includes the presentation of the facial model at the second client device, the message including an ephemeral message.

14. The system of claim 8, wherein the presentation of the facial model comprises a three-dimensional facial model.

15. A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: accessing a data stream that comprises audio data and video data at a client device, the audio data comprising a speech signal, and the video data comprising a set of facial landmarks; determining a phone sequence of the audio data based on the speech signal; identifying a user profile that corresponds with the set of facial landmarks from the video data of the data stream, the user profile comprising user profile data that includes a selection of a user avatar; generating a facial model based on the selection of the user avatar; causing display of a presentation of the facial model; animating the presentation of the facial model based on the phone sequence; detecting a loss in the audio data; accessing the video data in response to the loss in the audio data; and animating the presentation of the facial model based on at least a portion of the video data.


17. The non-transitory machine-readable storage medium of claim 15, wherein the client device is a first client device, and the causing display of the composite facial model includes: causing display of a presentation of the facial model at the second client device.







Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b)  and the Double Patenting rejection set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of record, namely, Massaro et al. (US Publication Number 2002/0087329 A1) disclosed a method of modeling speech distinctions within computer-animated talking heads that utilize the manipulation of speech production articulators for selected speech segments. Graphical representations of voice characteristics and speech production characteristics are generated in response to said speech segment. However, the prior art made of record does not disclose “identifying a user profile that corresponds with the set of facial landmarks from the video data of the data stream, the user profile comprising user profile data; generating a facial model based on the user profile data; causing display of a presentation of the facial model; animating the presentation of the facial model based on the audio data; detecting a loss in the audio data of the data stream; accessing a first frame of the video data in response to the loss in the data stream; and causing display of the presentation of the facial model based on at least the first frame”, as recited in claims 1, 8 and 15. Dependents claims 2-7, 9-14 and 16-20 would be allowable as they depend on allowable independent claims 1, 8 and 15, respectively.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674